      Case 1:19-cv-08034-ALC-OTW Document 46 Filed 05/12/20 Page 1 of 8   1
     J9B7TOWC

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    JANE DOE,

4                     Plaintiff,

5                v.                                19 Civ. 8034 (ALC)(OTW)

6    DAVID K. TOWNES,

7                     Defendant.

8    ------------------------------x
                                                   New York, N.Y.
9                                                  September 11, 2019
                                                   2:00 p.m.
10
     Before:
11
                          HON. ANDREW L. CARTER, JR.
12
                                                   District Judge
13
                                   APPEARANCES
14
     DEREK SMITH LAW GROUP
15        Attorneys for Plaintiff
     BY: DANILO BANDOVIC
16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:19-cv-08034-ALC-OTW Document 46 Filed 05/12/20 Page 2 of 8    2
     J9B7TOWC

1              (In open court)

2              (Case called)

3              MR. BANDOVIC:    Danilo Bandovic for the plaintiff.

4              THE COURT:    OK.    Good afternoon.   We had scheduled

5    this for 2 o'clock.     It's about 2:26.     Mr. Townes hasn't shown

6    up.   Yes, counsel?

7              MR. BANDOVIC:    No.

8              THE COURT:    So everything appears to be in order.        The

9    affidavit of service has been filed, so we will enter a

10   preliminary injunction.       And is there anything else from

11   plaintiff today?

12             MR. BANDOVIC:    Actually, your Honor, a few things

13   today.   So, I have been on my honeymoon for the last two weeks,

14   and my plaintiff informed me while I was away that the

15   defendant had violated the temporary restraining order that

16   your Honor had issued multiple times, sending several e-mails

17   to people informing them the plaintiff's name, giving

18   outrageous lies about the plaintiff and her stature, trying to

19   ruin her reputation.     Pretty much everything that's in the TRO

20   that your Honor issued, we believe that the defendant has

21   violated or intensified.       So we would like to discuss with your

22   Honor or give a statement to the Court about what we would like

23   for this Court to do, because it appears that Mr. Townes will

24   continue to violate every restraining order, every order that

25   this Court issues.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:19-cv-08034-ALC-OTW Document 46 Filed 05/12/20 Page 3 of 8   3
     J9B7TOWC

1               THE COURT:   OK.   So what is it that you want me to do.

2               MR. BANDOVIC:   Your Honor, I have in front of me just

3    a few things obviously that I would like your Honor to review,

4    if possible, maybe in camera, specifically some of the e-mails

5    that he sent out, so your Honor can determine potentially the

6    most appropriate way to deal with the situation, including any

7    sanctions against Mr. Townes.

8               I do believe that he is an attorney, that he went to

9    Harvard Law School and he understands the veracity of his

10   actions.    He has been held in contempt several times before,

11   especially during his divorce proceeding, so much so that he

12   received jail time for his contempt.

13              THE COURT:   What is it you would be asking me to do

14   ultimately about this?

15              MR. BANDOVIC:   Well, a couple of things, your Honor.

16   So, number one, I have a list prepared here.         Number one,

17   obviously to hold Mr. Townes in contempt of court for each of

18   the times he has defamed plaintiff or revealed her name to

19   outside parties.    And with that we would like to ask obviously

20   that he either be arrested or some other sanctions put on him,

21   because this is not the first time he has violated a court

22   order, and we feel it won't be the last.

23              Second, obviously plaintiff has several items that Mr.

24   Townes is still in possession of, admittedly even per the

25   e-mails he has sent out.      He has admitted he still has some of


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:19-cv-08034-ALC-OTW Document 46 Filed 05/12/20 Page 4 of 8         4
     J9B7TOWC

1    her stuff, and we would like that the Court issue an order that

2    Mr. Townes cannot remove any of those items from his apartment,

3    and to allow plaintiff to go to the apartment and pick up her

4    belongings and her young child's belongings, all her personal

5    belongings.    Some of these include certain things especially

6    memorabilia from her deceased father who was a very prominent

7    man in Canada, and he gave her a lot of sentimental items which

8    Mr. Townes still has in his possession.

9              We would also like to ask that this Court issue

10   sanctions if Mr. Townes were to continue doing this, in the

11   amount of $50,000 per incident should he, for example, send

12   another e-mail out to someone else, or another e-mail defaming

13   plaintiff or trying to ruin her reputation.

14             THE COURT:    What is it you are asking me to do today?

15             MR. BANDOVIC:    Today we would obviously like him to be

16   held in contempt of court, because this is exactly the reason

17   why we asked for this TRO.

18             THE COURT:    OK, I'm not going to do that today.          You

19   need to file a motion.     You need to first I guess file a letter

20   motion seeking permission to file a motion for contempt, if

21   that's what you wish to do.      The defendant has a right to be

22   notified of this in writing.      Defendant has a right to be on

23   notice of this.    I'm not going to just order someone in

24   contempt ex parte.     They're not here.     So if you wish to file a

25   motion for contempt and/or a motion for sanctions, then what


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:19-cv-08034-ALC-OTW Document 46 Filed 05/12/20 Page 5 of 8     5
     J9B7TOWC

1    you should do is you should file a premotion conference letter,

2    on notice to the defendant, indicating the relief that you're

3    seeking, and we will give the defendant an opportunity to

4    respond.

5               I will note that I don't even believe that the date

6    for the answer -- the deadline for the answer -- has passed

7    yet.    I think the defendant still has time to answer the

8    complaint.

9               So, I'm not going to do any of these things ex parte,

10   but you can file a letter requesting a premotion conference

11   seeking this relief.     We will give the defendant an opportunity

12   to respond to that letter, and then I will decide whether or

13   not to have a premotion conference or simply set a briefing

14   schedule, however the case may be.

15              MR. BANDOVIC:   Your Honor, thank you for that.       The

16   one concern that I have and that plaintiff has is that Mr.

17   Townes has specifically said in multiple letters -- and I have

18   evidence for your Honor to see -- that he intends on either

19   destroying the items that he still has, that he intends on

20   continuing to defame plaintiff and try to ruin her reputation,

21   and we're just begging this Court today to impose something on

22   the defendant to make him stop, because we don't think that he

23   will.

24              THE COURT:   OK.   Again, I am not going to do that

25   today.    You can file the letter today, and we can have a quick


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:19-cv-08034-ALC-OTW Document 46 Filed 05/12/20 Page 6 of 8   6
     J9B7TOWC

1    turn around on all of this, but you need to file something.

2    The defendant has a right to have notice of this.         I'm not just

3    going to do that ex parte.      You're asking for some pretty

4    serious relief there, and the defendant has a right to be

5    notified of this in writing.

6               OK?   So, I will give you permission to file again a

7    premotion conference letter.      You can file it today, and we

8    will give the defendant a chance to respond to it, and we will

9    take it from there.

10              MR. BANDOVIC:   How long does the defendant have to

11   respond to the letter?

12              THE COURT:   I would give him ordinarily 30 days to

13   respond.

14              MR. BANDOVIC:   Thank you, your Honor.

15              Would your Honor like to see any of the evidence that

16   we've brought today with regards to plaintiff and some of the

17   e-mails that defendant has sent out defaming her reputation?

18              THE COURT:   No.

19              MR. BANDOVIC:   If we were to file the letter, would

20   your Honor like these included with the letter as filed?

21              THE COURT:   That's up to you.     You can.   That's up to

22   you.

23              MR. BANDOVIC:   Thank you.

24              THE COURT:   OK.   Anything else from plaintiff?

25              MR. BANDOVIC:   Your Honor, the plaintiff would like to


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:19-cv-08034-ALC-OTW Document 46 Filed 05/12/20 Page 7 of 8         7
     J9B7TOWC

1    make a statement in front of your Honor today, if your Honor

2    would allow that.

3               THE COURT:   To what end?

4               MR. BANDOVIC:   To state for the record exactly and

5    preserve the record with regards to what has happened to her

6    over specifically the last week or so since Mr. Townes,

7    defendant Townes, has started e-mailing all of her contacts,

8    trying to ruin her reputation and trying to essentially

9    blackmail her from continuing this lawsuit.         It is almost

10   reaching to the level of a criminal matter, your Honor.

11              THE COURT:   Why is it that you want to do this?          I'm

12   failing to understand.     You say to preserve the record.       What

13   part of this do you feel is not going to be on the record?

14   What part of this in terms of her statements about what has

15   happened, what is the danger of that information being lost in

16   terms of her statements as to what he has done?         There is no

17   need to preserve the record.      It does seem to me that it's

18   also -- again, I want to give the defendant an opportunity to

19   respond.    So far this case has been allowed to proceed

20   anonymously.    I don't know how long that's going to continue or

21   if that's going to continue.      Right now it's continuing

22   anonymously.    By having the plaintiff on the record state all

23   of these other things, I would think that that very well might

24   reveal information as to her identity which is one of the

25   things that you've been trying to protect.        So it seems to me


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:19-cv-08034-ALC-OTW Document 46 Filed 05/12/20 Page 8 of 8   8
     J9B7TOWC

1    having her make these sorts of statements is counterproductive

2    to what you've been trying to do, it seems to me.         But what are

3    your thoughts on that?

4              MR. BANDOVIC:    Can I speak to my client?      Your Honor,

5    we do agree with your position on that.

6              THE COURT:    OK.   Anything else from plaintiff today?

7              MR. BANDOVIC:    No, that is it, your Honor.       Thank you.

8              THE COURT:    OK.   We are adjourned.     Thank you.

9              (Adjourned)

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
